DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21, 25, 27-31, 33-36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granger et al. (US 2018/0131324; “Granger”).
Regarding claim 1, Granger teaches a semiconductor package structure (Figure 1), comprising:
a substrate (9);
a first electronic component (3) disposed adjacent to the substrate, 
a support component (epoxy; para. [0030]) disposed between the first electronic component (3) and the substrate (9); and
a heat source region (3a) embedded in the first electronic component (3) and exposed from an active surface of the first electronic component (3).

As for claim 21, Granger teaches wherein the support component is configured to support the first electronic component and to separate the first electronic component from the substrate, and the heat source region overlaps the support component (The epoxy of para. [0030] is spread across the bottom surface of interposer 3—separating the interposer 3 and substrate 9. The heat source 3a will overlap the epoxy on the bottom surface of interposer 3.).
As for claim 25, Granger teaches wherein the heat source region (3a) is configured to maintain a constant temperature of a second electronic component (2) which is disposed over the heat source region (para. [0035]).
Regarding claim 27, Granger teaches a conductive wire (2a, 3d) electrically connecting an active surface of the second electronic component (2) with the active surface of the first electronic component (3).
Regarding claim 28, Granger teaches wherein a location in which the conductive wire (2a, 3d) electrically connects the active surface of the first electronic component (3) and the heat source region (3a) are located at different regions of the first electronic component (3).
As for claim 29, Granger teaches wherein a top surface of the heat source region (3a) and the active surface of the first electronic component (3) are substantially coplanar (see structure of claim 1).
Regarding claim 30, Granger teaches a semiconductor package structure (Figure 1), comprising:
a substrate (9, 16);
a first electronic component (3) disposed adjacent to the substrate;
a support component (epoxy; para. [0030]) disposed between the first electronic component and the substrate; and
a heat source region (3a) disposed adjacent to the first electronic component;
wherein a top surface of the substrate (9, 16) comprises a first surface (of 9), a second surface (near bond pad 1d), and a third surface (meeting lid 14) having three different elevations, and an elevation of the second surface is between an elevation of the first surface and an elevation of the third surface (see figure 1).
As for claim 31, Granger teaches wherein the first surface, the second surface, and the third surface of the substrate are free from overlapping each other in a vertical direction (See structure of figure 1).
Regarding claim 33, Granger teaches wherein the first surface, the second surface, and the third surface of the substrate define a cavity of the substrate including a lower sub-cavity having a first width and an upper sub-cavity over the lower sub-cavity and having a second width greater than the first width (see different cavities in figure 1).
Regarding claim 34, Granger teaches wherein the elevation of the second surface (near bond pad 1d) of the substrate (9, 16) is not higher than an elevation of an active surface of the first electronic component (3) with respect to the first surface of the substrate.
Regarding claim 35, Granger teaches a conductive wire (8) electrically connecting the first electronic component (3) to the substrate (9, 16).
As for claim 36, Granger teaches wherein the conductive wire (8) is electrically connected to a pad (1d) on the second surface of the substrate.
As for claim 38, Granger teaches wherein the substrate comprises a ceramic material (para. [0031]).
Regarding claim 39, Granger teaches wherein the substrate (9, 16) is monolithic (see figure 1).

Claims 1, 21-25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2017/0219301).
Regarding claim 1, Lin teaches a semiconductor package structure (figure 5), comprising:
a substrate (10);
a first electronic component (20) disposed adjacent to the substrate, 
a support component (50) disposed between the first electronic component (20) and the substrate (10); and
a heat source region (40) embedded in the first electronic component (20) and exposed from an active surface of the first electronic component (20).
As for claim 21, Lin teaches wherein the support component (50) is configured to support the first electronic component (20) and to separate the first electronic component (20) from the substrate (10), and the heat source region (40) overlaps (in the direction coplanar to substrate 20 in figure 5) the support component (50).
As for claim 22, Lin teaches wherein a width of the support component (50) is less than a width of the heat source region (40).
As for claim 23, Lin teaches a second electronic component (60) over the first electronic component (20), wherein a width of the support component (50) is less than a width of the second electronic component (60).
Regarding claim 24, Lin teaches an adhesive layer (14b) connecting the support component (50) to a surface of the substrate (10), wherein a portion of the support component (50) is disposed in the adhesive layer (14b).
As for claim 25, Lin teaches wherein the heat source region (40) is configured to maintain a constant temperature of a second electronic component (60; para. [0071]) which is disposed over the heat source region (device 60 can be attached to a top side of substrate 20; para. [0067]).
As for claim 27, Lin teaches a conductive wire electrically connecting an active surface of the second electronic component with the active surface of the first electronic component (See discussion of coupling wires between elements 20 and 60 in para. [0072]).
As for claim 28, Lin teaches wherein a location in which the conductive wire (para. [0072]) electrically connects the active surface of the first electronic component (20) and the heat source region (40) are located at different regions of the first electronic component (20).
Regarding claim 29, Lin teaches wherein a top surface of the heat source region (40) and the active surface of the first electronic component (20) are substantially coplanar (see figure 5).

Claims 30-33, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata et al. (US 10,298,239; “Obata”).
As for claim 30, Obata teaches a semiconductor package structure (figure 2), comprising:
a substrate (8a);
a first electronic component (3-4) disposed adjacent to the substrate (8a);
a support component (9) disposed between the first electronic component (3-4) and the substrate (8a); and
a heat source region (IC 2 generates heat. Col. 6, lines 55-59) disposed adjacent to the first electronic component (3-4);
wherein a top surface of the substrate (8a) comprises a first surface, a second surface, and a third surface having three different elevations, and an elevation of the second surface is between an elevation of the first surface and an elevation of the third surface (See steps of base substrate 8a in figure 2).
As for claim 31, Obata teaches wherein the first surface, the second surface, and the third surface of the substrate are free from overlapping each other in a vertical direction (See structure of steps in figure 2).
As for claim 32, Obata teaches a lid (8b) and an interlayer (seal-bonding member; col. 8, lines 52-54) between the lid (8b) and the third surface of the substrate (8a).
As for claim 33, Obata teaches wherein the first surface, the second surface, and the third surface of the substrate define a cavity of the substrate including a lower sub-cavity having a first width and an upper sub-cavity over the lower sub-cavity and having a second width greater than the first width (see different cavities in figure 1).
As for claim 38, Obata teaches wherein the substrate (8a) comprises a ceramic material (col. 8, lines 43-45).
Regarding claim 39, Obata teaches wherein the substrate (8a) is monolithic (See figure 2).

Allowable Subject Matter
Claims 26 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Granger, Lin, and Obata, fail to teach:
“wherein a backside surface of the second electronic component is thermally connected to the heat source region by a thermal bonding layer.”, as set forth in claim 26; and
“wherein the elevation of the second surface is between the active surface of the first electronic component and a backside surface of the first electronic component opposite to the active surface.”, as set forth in claim 37.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 1, 2022